Title: Report on Abstract of Exports for One Year Ending September 30, 1793, 2 June 1794
From: Treasury Department,Hamilton, Alexander
To: Speaker of the House of Representatives



Treasury DepartmentJune 2d 1794.[Communicated on june 3, 1794]
[To the Speaker of the House of Representatives]
Sir,

I have the honor to transmit herewith for the information of the House of Representatives, a general Abstract of the Exports of the United States for one Year, ending on the 30th of September, 1793. Annexed thereto are two summary Statements for the same period; the first exhibiting the Value of the Exports from each State, and the second presenting a View of the exportation to all the foreign Dominions, with whom the United States, maintain a commercial intercourse.
With perfect respect   I have the honor to be   Sir, your most obedient Servant

A: Hamilton
The HonorableThe Speaker of the House of Representatives.

